Citation Nr: 0735088	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  05-23 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to service connection for a claimed post-
traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1990 to 
September 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the RO that, in 
pertinent part, denied the veteran's claim of service 
connection for PTSD.  

In July 2005, the veteran requested a hearing before a member 
of the Board at the RO.  A few weeks later, the veteran 
withdrew his request for a hearing, and he has not 
subsequently asked to schedule an additional hearing.  His 
request for a hearing before the Board is therefore 
considered withdrawn.  38 C.F.R. § 20.702(d) (2006).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required of his part.  



REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.  

The Board notes that the veteran's claim is based in large 
part on a reported sexual assault that he reports took place 
in service.  

With respect to personal assaults, 38 C.F.R. § 3.304(f)(3) 
was amended in March 2002, as follows:  

If a post-traumatic stress disorder claim 
is based on in-service personal assault, 
evidence from sources other than the 
veteran's service records may corroborate 
the veteran's account of the stressor 
incident.  Examples of such evidence 
include, but are not limited to:  records 
from law enforcement authorities, rape 
crisis centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to:  a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a post-
traumatic stress disorder claim that is 
based on in-service personal assault 
without first advising the claimant that 
evidence from sources other than the 
veteran's service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stressor and 
allowing him or her the opportunity to 
furnish this type of evidence or advise 
VA of potential sources of such evidence. 
VA may submit any evidence that it 
receives to an appropriate medical or 
mental health professional for an opinion 
as to whether it indicates that a 
personal assault occurred.

Here, the RO sent the veteran a notice letter dated in 
November 2004 in connection with the claim of service 
connection for PTSD.  The notice letter, however, did not 
completely meet the criteria of 38 C.F.R. § 3.304(f)(3).  

In addition, the record reflects that the veteran has 
received treatment at the Albany New York, VA Medical Center.  
The record also contains a November 2005 statement indicating 
that the veteran recently began seeing a new doctor, Dr. 
Robin Lubin, at the Batavia PTSD unit.  

The veteran's claims file, however, does not contain records 
from the Albany New York, VA Medical Center dated since May 
2005, and also does not contain records of the veteran's 
treatment with Dr. Lubin.  Upon remand, the RO should update 
the veteran's claims file to include these records.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must 
obtain these records.  See 38 U.S.C.A. § 5103A(b-c) (West 
2002).  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his basic service connection claim, but he was 
not provided with notice of the type of evidence necessary 
to establish a disability rating or effective date.  

Upon remand therefore, the veteran should be given proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The AOJ should send the veteran and 
his representative a letter that contains 
a notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
addressed in this remand, as outlined by 
the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The RO should advise the veteran of 
alternative sources of competent evidence 
that would substantiate the claim of 
service connection for PTSD based upon 
in-service personal assault, with 
specific reference to 38 C.F.R. § 
3.304(f)(3).  The RO should specifically 
advise the veteran of what sort of 
evidence is needed to support his 
assertion of a claimed sexual assault 
resulting in PTSD under 38 C.F.R. § 
3.304(f)(3).  

3.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, other than 
those already associated with the claims 
file, that have treated him since service 
for PTSD.  This should specifically 
include any records of the veteran's 
treatment at the Albany New York, VA 
Medical Center dated since May 2005, and 
records of the veteran's treatment with 
Dr. Lubin at the Batavia PTSD unit. The 
aid of the veteran in securing these 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

4.  After completion of the foregoing, 
the RO should re-adjudicate the veteran's 
claim.  If any determination remains 
adverse to the veteran, he and his 
representative, if any, must be furnished 
a supplemental statement of the case and 
be given an opportunity to submit written 
or other argument in response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

